                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

JASMAN J. SMITH                              )
                      Plaintiff,             )
                                             )
v.                                           )      JUDGMENT
                                             )      No. 4:17-CV-13-FL
TOWN OF WINTERVILLE                          )
               Defendant.                    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of defendant’s motion for summary judgment, plaintiff’s motion for summary
judgment and plaintiff’s motion to seal.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
November 15, 2019, and for the reasons set forth more specifically therein, that defendant’s motion
for summary judgment is granted, plaintiff’s motion for summary judgment is denied, and plaintiff’s
motion to seal is granted.

This Judgment Filed and Entered on November 15, 2019, and Copies To:
Jasman J. Smith (via US mail) P O Box 401, Greenville, NC 27835
Katie Weaver Hartzog/ Michael B. Cohen (via CM/ECF Notice of Electronic Filing)

November 15, 2019                    PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
